Case 8:20-cv-00816-CEH-AAS Document 1-1 Filed 04/08/20 Page 1 of 15 PageID 16




                                 Exhibit A
Case 8:20-cv-00816-CEH-AAS Document 1-1 Filed 04/08/20 Page 2 of 15 PageID 17
Case 8:20-cv-00816-CEH-AAS Document 1-1 Filed 04/08/20 Page 3 of 15 PageID 18
Case 8:20-cv-00816-CEH-AAS Document 1-1 Filed 04/08/20 Page 4 of 15 PageID 19
Case 8:20-cv-00816-CEH-AAS Document 1-1 Filed 04/08/20 Page 5 of 15 PageID 20
Case 8:20-cv-00816-CEH-AAS Document 1-1 Filed 04/08/20 Page 6 of 15 PageID 21
Case 8:20-cv-00816-CEH-AAS Document 1-1 Filed 04/08/20 Page 7 of 15 PageID 22
Case 8:20-cv-00816-CEH-AAS Document 1-1 Filed 04/08/20 Page 8 of 15 PageID 23
Case 8:20-cv-00816-CEH-AAS Document 1-1 Filed 04/08/20 Page 9 of 15 PageID 24
Case 8:20-cv-00816-CEH-AAS Document 1-1 Filed 04/08/20 Page 10 of 15 PageID 25
Case 8:20-cv-00816-CEH-AAS Document 1-1 Filed 04/08/20 Page 11 of 15 PageID 26
Case 8:20-cv-00816-CEH-AAS Document 1-1 Filed 04/08/20 Page 12 of 15 PageID 27
Case 8:20-cv-00816-CEH-AAS Document 1-1 Filed 04/08/20 Page 13 of 15 PageID 28
Case 8:20-cv-00816-CEH-AAS Document 1-1 Filed 04/08/20 Page 14 of 15 PageID 29
Case 8:20-cv-00816-CEH-AAS Document 1-1 Filed 04/08/20 Page 15 of 15 PageID 30
